Citation Nr: 1131920	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-42 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a local hearing held before a Decision Review Officer (DRO) at the local RO in April 2005 and at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO in July 2010. A copy of each transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

When this matter was initially before the Board in July 2010, a remand was ordered.  Specifically, it was instructed that a VA examination be arranged to determine the etiology of the Veteran's hearing loss disability.  The examiner was asked to review the entire claims file, to include a copy of the remand; perform all testing, to include an audiogram; record a detailed history of in-service and post-service noise exposure and account for any differences between this history and the histories obtained in the previous VA examinations; render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, to include as due to noise exposure as a tank crewman during combat without hearing protection; provide comment upon the October 2004, July 2005, and December 2005 etiological opinions; and specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  

Per the Board's July 2010 remand instructions, the Veteran was scheduled for a VA examination in January 2011 and and addendum opinion was obtained in March 2011.  However, review of the examination and opinion reports reveal that they are inadequate to render a decision for the claim on appeal.  

At the January 2011 VA examination, the examiner noted the Veteran's history of military noise exposure, to include tanks, gunfire, and unspecified events of acoustic trauma without the use of hearing protection.  The Veteran's history of post-service occupational noise exposure was noted to include work as a loan officer from 1984 to 2000, truck driver from 2000 to 2005, and carpenter for one year with the use of hearing protection for the latter two occupations.  The Veteran denied working in construction and also reported use of lawn equipment since 1993 and clubs for three years for recreational purposes with the use of hearing protection.  Following the examination and audiometric testing, the Veteran was diagnosed with slightly asymmetrical bilateral sensorineural hearing loss.  The examiner noted that the claims file was not reviewed due to the lack of availability, thus no etiological opinion regarding hearing loss was provided.  As a result, the January 2011 VA examination report is inadequate due to the absence of an opinion rendered for the claim on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A March 2011 VA addendum opinion was obtained.  The examiner noted review of the claims file and etiological opinions rendered in the October 2004, July 2005, and December 2005 VA examination reports, and referred to the January 2011 VA examination report for the most recent audiometric test results and detailed account of the Veteran's noise exposure history.  The examiner noted that the Veteran's service treatment records showed normal hearing sensitivity without any significant decrease in hearing sensitivity from March 1968 to January 1984, and that although the Veteran did report being exposed to significant noise exposure while in service without hearing protection, no hearing loss was noted during service.  He also made reference to the 2005 Institute of Medicine Study which "found that there was no scientific basis for delayed or late onset noise-induced hearing loss. In cases where there were normal entrance and separation audiograms, there was no scientific basis for concluding that hearing loss that develops 20-30 years later is causally related to military service."  The examiner concluded that "[g]iven the Veteran's significant history of civilian noise exposure and the onset of the hearing loss occurring well after [the] Veteran's military history, the hearing loss is less likely as not caused by or a result of his military service." 

The March 2011 VA examination report is inadequate because it appears that the examiner misinterpreted the Veteran's reported degree of civilian occupational noise exposure and appears to find that hearing loss is not due to service because it was not documented for many years after the Veteran's military service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that hearing loss may be attributed to service even where it is not shown during service or within one year of service discharge).

Because VA undertook to provide an examination, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  It is noted that remand instructions of the Board are neither optional nor discretionary.  Indeed, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because the January 2011 and March 2011 VA examinations are inadequate to render a decision for the claim on appeal and not in accordance with the Board's July 2010 remand instructions, additional development is required in order to achieve compliance with that remand.  Specifically, an opinion should be rendered in accordance with review of the Veteran's claims file, the Veteran's reported degree of military and civilian noise exposure, and a complete rationale not solely based on the lack of a hearing loss disability established during or at any time after service.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the March 2011 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the etiology of the Veteran's bilateral hearing loss disability.  The examination report should reflect that such review has been accomplished.  

Prior to rendering the opinion, the examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  The examiner is also directed to the Veteran's competent and credible lay testimony regarding that he noticed difficulty hearing during service.

After a review of the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure as a tank crewman during combat without hearing protection.  The examiner must specifically address the presence of difficulty hearing during service.  The examiner is instructed that there is not significant noise exposure after service discharge.  The examiner must provide comment upon the October 2004, July 2005, and December 2005 etiological opinions.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated and a rationale provided. 

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


